United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1876
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Jose Morales,                             *
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: December 12, 2000

                                   Filed: February 1, 2001
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and HANSEN,
      Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

      Jose Morales pled guilty in district court1 to possession with intent to distribute
methamphetamine in violation of 21 U.S.C. § 841(a) and 18 U.S.C. § 2. Morales
conditioned his plea on the opportunity to appeal the court’s denial of his motion to
suppress two pounds of methamphetamine seized from his vehicle. Because we agree



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
with the district court that the search of Morales’s vehicle was supported by probable
cause, we affirm.

       We review the denial of a motion to suppress for clear error. United States v.
Delaney, 52 F.3d 182, 186 (8th Cir. 1995). We will affirm the district court’s decision
unless it is unsupported by substantial evidence or is based on an erroneous
interpretation of applicable law, or, in light of the entire record, we are left with a firm
conviction that a mistake has been made. Id.

       Morales first argues that officers lacked probable cause to stop and search his
vehicle because they relied on inherently unreliable information supplied by a
confidential informant. The informant indicated that two individuals, eventually
identified as Morales and his associate Luiz Zarco-Perez, were involved in the
methamphetamine trade. “The core question in assessing probable cause based upon
information supplied by an informant is whether the information is reliable.” United
States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993). “Information may be sufficiently
reliable to support a probable cause finding if the person providing the information has
a track record of supplying reliable information, or if it is corroborated by independent
evidence.” Id.

      The informant in this case had no record of cooperation with law enforcement.
The district court determined, however, that the informant’s story was sufficiently
corroborated by independent evidence and was therefore reliable. We agree. After the
informant agreed to cooperate with authorities, law enforcement agents tape-recorded
phone conversations between the informant and Zarco-Perez. Agents learned that
Zarco-Perez had agreed to provide the informant with two pounds of
methamphetamine, and they later observed a meeting involving the informant, Zarco-
Perez, and Morales. After the meeting, agents tape-recorded yet another telephone
conversation confirming the transaction. Police thereafter stopped Morales’s vehicle


                                            -2-
and discovered two pounds of methamphetamine.2 In our view, the repeated phone
calls, the meeting between the suspects, and the totality of the circumstances
corroborate the informant’s story and together constitute probable cause. Cf. id.
(probable cause to support a search warrant should be determined by a “totality-of-the-
circumstances” test).

       Morales also contends that the officer who stopped his vehicle lacked probable
cause because of a lack of communication between the arresting officer and those
investigating the case. An officer must possess probable cause “at the moment the
arrest was made.” Beck v. Ohio, 379 U.S. 89, 91. We have held, however, that
probable cause may be “based on the collective knowledge of all law enforcement
officers involved in an investigation and need not be based solely on the information
within the knowledge of the officer on the scene if there is some degree of
communication.” United States v. Horne, 4 F.3d 579, 585 (8th Cir. 1993).

       Our review of the record indicates sufficient communication between the
arresting officer and the others involved in the investigation. The arresting officer was
intimately involved with the investigation leading to Morales’s arrest. Not only was
he aware of the conversations between Morales, the informant, and Zarco-Perez, the
arresting officer also participated in the surveillance of the meeting among the three.
Accordingly, we conclude that probable cause existed for the arrest.

      The judgment is affirmed.




      2
          Both Morales and Zarco-Perez were in the car at the time.

                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-